Citation Nr: 1011681	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  96-37 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right tibia, status post-total knee 
arthroplasty, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to February 
1972. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Washington, 
D.C., Regional Office (RO) that continued a 30 percent 
evaluation for residuals of a fracture of the right tibia, 
status post-total knee arthroplasty. 

The Board remanded this case in September 2001 for additional 
development. 

Subsequently, in a July 2002 rating decision, the RO granted 
a separate 10 percent evaluation for osteoarthritis of the 
right knee, effective October 6, 1995.  The Veteran has 
continued his appeal.

The Board again remanded this case in November 2003 for 
additional development.


REMAND

The Veteran's most recent VA examination to determine the 
current degree of severity of his right knee disabilities was 
performed on a fee basis in October 2006.  The report of this 
examination is not adequate for rating purposes because the 
examiner did not address all pertinent disability factors, 
such as whether the knee is unstable, whether the knee locks, 
and whether there is additional functional impairment on 
repeated use or during flare ups.  

In addition, the Veteran's representative submitted an 
appellant's post-remand brief in December 2009 in which it 
was generally asserted that the Veteran's right knee 
disabilities had worsened. 

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or examination of the 
Veteran's residuals of a fracture of 
the right tibia, status post-total knee 
arthroplasty and osteoarthritis of the 
right knee during the period of this 
claim.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded a 
VA examination  in order to ascertain the 
current severity of the residuals of the 
fracture of the right tibia, status post-
total knee arthroplasty and 
osteoarthritis of the right knee.  The 
claims files or a copy of the material 
therein must be made available to the 
examiner and reviewed by the examiner.  
Any indicated studies should be 
performed.

The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



